  


 HR 685 ENR: American Fighter Aces Congressional Gold Medal Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 685 
 
AN ACT 
To award a Congressional Gold Medal to the American Fighter Aces, collectively, in recognition of their heroic military service and defense of our country’s freedom throughout the history of aviation warfare. 
 
 
1.Short titleThis Act may be cited as the American Fighter Aces Congressional Gold Medal Act.  
2.FindingsThe Congress finds the following: 
(1)An American Fighter Ace is a fighter pilot who has served honorably in a United States military service and who has destroyed 5 or more confirmed enemy aircraft in aerial combat during a war or conflict in which American armed forces have participated.  
(2)Beginning with World War I, and the first use of airplanes in warfare, military services have maintained official records of individual aerial victory credits during every major conflict. Of more than 60,000 United States military fighter pilots that have taken to the air, less than 1,500 have become Fighter Aces.  
(3)Americans became Fighter Aces in the Spanish Civil War, Sino-Japanese War, Russian Civil War, Arab-Israeli War, and others. Additionally, American military groups’ recruited United States military pilots to form the American Volunteer Group, Eagle Squadron, and others that produced American-born Fighter Aces fighting against axis powers prior to Pearl Harbor.  
(4)The concept of a Fighter Ace is that they fought for freedom and democracy across the globe, flying in the face of the enemy to defend freedom throughout the history of aerial combat. American-born citizens became Fighter Aces flying under the flag of United States allied countries and became some of the highest scoring Fighter Aces of their respective wars.  
(5)American Fighter Aces hail from every State in the Union, representing numerous ethnic, religious, and cultural backgrounds.  
(6)Fighter Aces possess unique skills that have made them successful in aerial combat. These include courage, judgment, keen marksmanship, concentration, drive, persistence, and split-second thinking that makes an Ace a war fighter with unique and valuable flight driven skills.  
(7)The Aces’ training, bravery, skills, sacrifice, attention to duty, and innovative spirit illustrate the most celebrated traits of the United States military, including service to country and the protection of freedom and democracy.  
(8)American Fighter Aces have led distinguished careers in the military, education, private enterprise, and politics. Many have held the rank of General or Admiral and played leadership roles in multiple war efforts from WWI to Vietnam through many decades. In some cases they became the highest ranking officers for following wars.  
(9)The extraordinary heroism of the American Fighter Ace boosted American morale at home and encouraged many men and women to enlist to fight for America and democracy across the globe.  
(10)Fighter Aces were among America’s most-prized military fighters during wars. When they rotated back to the United States after combat tours, they trained cadets in fighter pilot tactics that they had learned over enemy skies. The teaching of combat dogfighting to young aviators strengthened our fighter pilots to become more successful in the skies. The net effect of this was to shorten wars and save the lives of young Americans.  
(11)Following military service, many Fighter Aces became test pilots due to their superior flying skills and quick thinking abilities.  
(12)Richard Bong was America’s top Ace of all wars scoring a confirmed 40 enemy victories in WWII. He was from Poplar, Wisconsin, and flew the P–38 Lightning in all his combat sorties flying for the 49th Fighter Group. He was killed in 1945 during a P–80 test flight in which the engine flamed out on takeoff.  
(13)The American Fighter Aces are one of the most decorated military groups in American history. Twenty-two Fighter Aces have achieved the rank of Admiral in the Navy. Seventy-nine Fighter Aces have achieved the rank of General in the Army, Marines, and Air Force. Nineteen Medals of Honor have been awarded to individual Fighter Aces.  
(14)The American Fighter Aces Association has existed for over 50 years as the primary organization with which the Aces have preserved their history and told their stories to the American public. The Association established and maintains the Outstanding Cadet in Airmanship Award presented annually at the United States Air Force Academy; established and maintains an awards program for outstanding fighter pilot lead-in trainee graduates from the Air Force, Navy, and Marine Corps; and sponsors a scholarship program for descendants of American Fighter Aces.  
3.Congressional gold medal 
(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a single gold medal of appropriate design in honor of the American Fighter Aces, collectively, in recognition of their heroic military service and defense of our country’s freedom, which has spanned the history of aviation warfare.  
(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.  
(c)Smithsonian institution 
(1)In generalFollowing the award of the gold medal in honor of the American Fighter Aces, the gold medal shall be given to the Smithsonian Institution, where it will be available for display as appropriate and available for research.  
(2)Sense of the CongressIt is the sense of the Congress that the Smithsonian Institution should make the gold medal awarded pursuant to this Act available for display elsewhere, particularly at appropriate locations associated with the American Fighter Aces, and that preference should be given to locations affiliated with the Smithsonian Institution.  
4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.  
5.National medalsThe medal struck pursuant to this Act is a national medal for purposes of chapter 51 of title 31, United States Code.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
